DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on October 28, 2021 have been reviewed and considered.   Claims 1, 5, and 7-16 are pending in which all claims have been amended and claims 2-4, 6 and 17 are cancelled.

Response to Arguments
Applicant's arguments filed on October 28, 2021 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: It is respectfully submitted that Pagnon fails to disclose the ridges as claimed in claim 1. Friction in the vertical direction in the increased friction part can be effectively improved. As a result, an area of the increased friction part in the cups can be minimized. Contact between the skin of a user and the ridges can be minimized, and the user can comfortably wear the brassiere.	Examiner’s Response:  The examiner disagrees.  Pagnon does disclose wherein the increased friction part (via 27, see Figures 2-3) includes a plurality of ridges (note angled sections of 27, see 2nd diagram below of claim 1-- via spaced linear elements of 27 as described, Col. 6, lines 1-4) extending in a right and left direction of the cups (via 20), the ridges being arranged one above the other in the up and down direction (note vertical angled direction, see Figures 2-3 & see 2nd diagram below of claim 1).  


	Applicant’s Second Argument: Further, the references fail to disclose “the rear surface and front surface of each cup is free of the increased friction part.” Because the ridges of the increased friction part are not provided on the rear surface of the cups other than the upper edge, and the surface of the cups, the contact between the user and the ridges can be minimized, and the user can comfortably wear the brassiere.	Examiner’s Response:  As best understood, the examiner disagrees.  Claim 1, the limitation in line 19, “wherein the rear surface and front surface of each cup is free of the increased friction part” renders the claim indefinite since in line 11 of claim 1, the applicant additionally claims “wherein an increased friction part is provided at an upper part of a rear surface of each of the cups”.  How can the front and rear surface of each cup be free of the increased friction part while also being provided at an upper part of a rear surface of each of the cups?  Applicant does not claim what is argued of “the ridges of the increased friction part are not provided on the rear surface of the cups other than the upper edge, and the surface of the cups”.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: claim 1, line 19, “wherein the rear surface and front surface of each cup is free of the increased friction part”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, and 7-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, the limitation in line 19, “wherein the rear surface and front surface of each cup is free of the increased friction part” was not disclosed at the time the application was originally filed and is therefore, considered new matter.  Appropriate correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5 and 7-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1, the limitation in line 19, “wherein the rear surface and front surface of each cup is free of the increased friction part” renders the claim indefinite since in line 11 of claim 1, the applicant additionally claims “wherein an increased friction part is provided at an upper part of a rear surface of each of the cups”.  How can the front and rear surface of each cup be free of the increased friction part while also being provided at an upper part of a rear surface of each of the cups?  For purposes of examination, the examiner will examine the claim as if the front surface of each cup is free of the increased friction part since the applicant already claims in line 11 of claim 1, “wherein an increased friction part is provided at an upper part of a rear surface of each of the cups”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagnon (USPN 9,516,905) in view of Wooley (USPN 7,677,952) and Reinisch et al. (US 8,128,457) (hereinafter “Reinisch”).
	Regarding Claim 1 (as best understood), Pagnon discloses of a brassiere (1), comprising:
	a pair of cups (via 20) arranged to cover breasts of a wearer (see Figure 1); 
	back parts (via each 10, see Figure 1) extended on outer sides of the respective cups (see Figure 1), the back parts arranged to cover underarms and a back of the wearer (see Figure 1), and
	a center part (15) between the pair of cups (via 20) on a front side of the brassiere and connecting the pair of cups to each other (see Figure 1);
	wherein an angle (note diagram below, Figure 1) is formed by a first imaginary line connecting tops of a right cup and a left cup of the pair of cups (see diagram below) and a second imaginary line connecting the top of each cup and a center of an outer end (note center of perimeter edge of each 10 as viewed from a front side of the cups, see Figure 1) of each of the back parts (via each 10, see diagram below), as viewed from a front side of the cups (see Figure 1), (Figure 1, Col. 3, lines 4-24);

    PNG
    media_image1.png
    418
    756
    media_image1.png
    Greyscale

	wherein an increased friction part (via 27, see Figure 2) is provided at an upper part (23) of a rear surface (22) of each of the cups (via 20), the increased friction part being more stretchable than a remainder of the rear surface of the cup ((Col. 4, lines 21-28-please note that Pagnon discloses additionally that the flexible polymeric material has a coefficient of friction with the skin higher than the one of the first textile material in which the inner surface 22 of each cup 20 is made of.  Further, Pagnon discloses that the shape and/or size of the inserts (27) may take into account the need to have a good friction effect on the skin and needs of local transpiration of the skin, Col. 4, lines 29-31 & Col. 5, lines 41-63.  Please also note that Pagnon discloses that the interior of the cups can be made from cotton (Col. 4, lines 15-20).  With the above taken into account, the increased friction part would have to be more strectchable as to provide friction with the skin of the wearer as vs. the textile fabric)) and having a large friction in an up and down direction (Col. 4, lines 21-28),
	the increased friction part (via 27, see Figure 2) is provided along an upper edge (see Figure 2) of the rear surface (22) of the cups (via 20), see Figure 2, and
	the increased friction part (via 27, see Figure 2) is provided continuously from an outer end of one of the pair of cups (via 20) to an outer end of the other cup, (Col. 4, lines 21-28-see Figures 1-2);
	wherein the increased friction part (via 27, see Figures 2-3) includes a plurality of ridges (note angled sections of 27, see diagram below-- via spaced linear elements of 27 as described, Col. 6, lines 1-4) extending in a right and left direction of the cups (via 20), the ridges being arranged one above the other in the up and down direction (note vertical angled direction, see Figures 2-3 & diagram below);

    PNG
    media_image2.png
    312
    449
    media_image2.png
    Greyscale

wherein (the rear surface and) front surface (via 21) of each cup (via 20) is free of the increased friction part (27), see Figures 1-3, (Figures 1-3, Col. 3, lines 4-65, Col. 4, lines 15-57, Col. 5, lines 41-63).
	Pagnon does not disclose, specifically, wherein the angle is within a range of ± 5°, as viewed from a front side of the cups and wherein the increased friction part is provided continuously from one of the pair of cups through the center part to the other cup.  
	However, Pagnon does disclose that their provided angle (as viewed from Figure 1) is sufficient to have a front area of each of the back parts come into contact with the chest area of the wearer laterally (Col. 3, lines 10-17) and Wooley further additionally teaches to provide a bra garment (see Figure 4) with back parts at an angle increases support, (Wooley: Col. 3, lines 60-67, Col. 4, line 1).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the angle is within a range of ± 5°, as viewed from a front side of the cups since Pagnon teaches that their angle range is sufficient to have a front area of each of the back parts come into contact with the chest area of the wearer in a lateral sense and since Wooley teaches that providing back parts at an angle increases support and retaining force, (Wooley: Col. 3, lines 60-67, Col. 4, line 1).  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 
	Please additionally note that the limitations of “arranged to cover” and “as viewed from a front side of the cups when the garment is lying flat on a surface” are functional and do not positively recite a structural limitation, but instead requires an ability to so perform and/or function.  It is noted that the structure of Pagnon is capable of performing these recited functionalities.
	Further, Reinisch teaches of a garment (100) with cups (118 & 120) wherein an increased friction part (via 130) is provided continuously from (see Figures 1-3) one of the pair of cups (118) through a center part (127) to the other cup (120), (Figures 1-3, Col. 1, lines 42-47, Col. 4, lines 26-36, Col. 10, lines 7-25).  
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the increased friction part of the device of Pagnon as modified by Wooley wherein the increased friction part is provided continuously from one of the pair of cups through the center part to the other cup as taught by Reinisch so that the center part between the pair of cups may grip the wearer more closely, (Col. 10, lines 7-25).

	Regarding Claims 5 and 7-10, the device of Pagnon as modified by Wooley and Reinisch discloses the invention as claimed above.  Further Pagnon discloses:
	(claim 5), wherein the increased friction part (via 27, see Figure 2) has a larger friction in the up and down direction than in a right and left direction (via spaced linear elements of 27 as described-see diagram above, Col. 6, lines 1-4);
	(claim 7), wherein a back increased-friction part (via 17 & 17’ of 10) is provided on a rear surface of each of the back parts (via each 10, see Figure 1), the back increased-friction part being more stretchable than the remainder of the rear surface of the cup ((Col. 4, lines 21-28-please note that Pagnon discloses additionally that the flexible polymeric material has a coefficient of friction with the skin higher than the one of the first textile material in which the inner surface 22 of each cup 20 is made of.  Further, Pagnon discloses that the shape and/or size of the inserts (27 & 17, 17’) may take into account the need to have a good friction effect on the skin and needs of local transpiration of the skin, Col. 4, lines 29-31 & Col. 5, lines 11-63.  Please also note that Pagnon discloses that the interior of the cups can be made from cotton (Col. 4, lines 15-20).  With the above taken into account, the increased friction part would have to be more strectchable as to provide friction with the skin of the wearer as vs. the textile fabric)) and having a large friction in the up and down direction (Col. 5, lines 11-63);
	(claim 8), wherein the back increased-friction part (via 17 & 17’ of 10) is provided on the entire rear surface of the back part, (Col. 5, lines 6-13);
	(claim 9), wherein the back increased-friction part (via 17 of 10) has a larger friction in a right and left direction than in the up and down direction (via spaced linear elements of 27 as described, Col. 5, lines 6-19, Col. 6, lines 1-4);
	(claim 10), wherein the back increased-friction part (via 17 of 10) includes a plurality of ridges extending in a right and left direction of the back part (via spaced linear elements of 17 as described, Col. 6, lines 1-4), the ridges being arranged one above the other in the up and down direction (via spaced linear elements of 17 as described, Col. 6, lines 1-4),  (Figures 1-7, Col. 3, lines 4-51, Col. 4, lines 21-60, Col. 5, lines 1-63, Col. 6, lines 1-60).

Claims 11-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagnon (USPN 9,516,905) in view of Wooley (USPN 7,677,952) and Reinisch (US 8,128,457) as applied to claim 7 above, and further in view of Allen (US PG Pub 2011/0312245).
	Regarding Claim 11, the device of Pagnon as modified by Wooley and Reinisch discloses the invention as substantially claimed above.  The device does not disclose, wherein:
	each of the back parts has a stretchable tape embedded therein, the stretchable tape being stretchable in a right and left direction; and the stretchable tape has a higher elastic recovery force in the right and left direction than the back increased-friction part.
	Allen teaches of a garment (2) wherein each of the back parts (12) has a stretchable tape embedded therein (see 7 & 8, see Figure 3c), the stretchable tape being stretchable in a right and left direction (note elastic); and the stretchable tape has a higher elastic recovery force in the right and left direction than the back increased-friction part (via materials 12, [0076] in combination with 7 & 8, [0077]), (Figures 1 3a-3c, [0051]-[0077]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pagnon as modified by Wooley and Reinisch wherein: each of the back parts has a stretchable tape embedded therein, the stretchable tape being stretchable in a right and left direction; and the stretchable tape has a higher elastic recovery force in the right and left direction than the back increased-friction part as taught by Allen in order to provide the side panel with further flexibility, durability, and comfort to the wearer, [0076]-[0077].
	Regarding Claims 12-14, the device of Pagnon as modified by Wooley, Reinisch, and Allen discloses the invention as claimed above.  Further Allen discloses:
	(claim 12), wherein the stretchable tape (via 7) is provided at an upper part of the back part (via 7 of 12, see Figure 3c), the upper part being located on an extended line extending on an outer side from the increased friction part of the cup (as modified by Allen to that of Pagnon);
	(claim 13), wherein the stretchable tape (via 8) is also provided at a lower part of the back part (via 8 of 12, see Figure 3c);
	(claim 14), wherein the stretchable tape (via 7 or 8) is attached onto an inner surface (via 12, inside band) of the back increased-friction part (as modified by Allen to that of Pagnon-see Figure 3c).

Claims 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagnon (USPN 9,516,905) in view of Wooley (USPN 7,677,952) and Reinisch (US 8,128,457) as applied to claim 1 above, and further in view of Richardson (USPN 7,232,359).
	Regarding Claim 15, the device of Pagnon as modified by Wooley and Reinisch discloses the invention as substantially claimed above.  Pagnon further discloses of wherein the garment (1) is or is not provided with straps (via 30, see Figure 1) extending from the respective cups (via 20), via shoulders of the wearer, to the respective back parts (via each 10), see Figure 1, (Col. 3, lines 56-67, Col. 4, lines 14).  The device does not disclose wherein the straps being formed so as to be detachable from the garment.
	Richardson discloses of a garment (10) wherein straps (via 48a-48b) being formed so as to be detachable from the garment (10), (Col. 6, lines 8-49).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pagnon as modified by Wooley and Reinisch wherein the straps being formed so as to be detachable from the garment as taught by Richardson so that the straps are convertible and interchangeable with other garments (Col. 6, lines 8-49).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagnon (USPN 9,516,905) in view of Wooley (USPN 7,677,952) and Reinisch (US 8,128,457) as applied to claim 1 above, and further in view of Fildan (USPN 5,401,203).
	Regarding Claim 16, the device of Pagnon as modified by Wooley and Reinisch discloses the invention as substantially claimed above.  Pagnon further discloses of further comprising a shape retaining member (via underwire, Col. 3, lines 34-36) arranged along a lower part of each of the cups (Col. 3, lines 34-36), the shape retaining member retaining a shape of the cup (Col. 3, lines 34-36).  However, the device does not disclose wherein the shape retaining member is made of a resin.
	Fildan teaches a shape retaining member (10, underwire) is made of a resin, (Col. 1, lines 12-18, Col. 4, lines 44-57).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of Pagnon as modified by Wooley and Reinisch wherein the shape retaining member is made of a resin as taught by Fildan so as to provide a material which provides stability and flexibility to the bra at below the breast, (Col. 1, lines 12-18).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732